DETAILED ACTION

Claim Objections
 Claims 1 and 10 are objected to because of the following informalities:  the term “alkyl”  is misspelled as “alky.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 3-5, 7-10 under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0365287) in view of Itoh et al. (US 9245568) is withdrawn in view of Applicant’s amendments.

Claims 1, 3-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0365287) in view of Itoh et al. (US 9245568) and further in view of Sagata et al. (US 2013/0209837).
Yang discloses a lubricant compound for a magnetic recording medium having the following structure:

    PNG
    media_image1.png
    25
    255
    media_image1.png
    Greyscale

wherein L is selected from a group including

    PNG
    media_image2.png
    31
    123
    media_image2.png
    Greyscale

and N is:

    PNG
    media_image3.png
    39
    76
    media_image3.png
    Greyscale

The reference discloses an example in Figure 3 as follows:

    PNG
    media_image4.png
    138
    626
    media_image4.png
    Greyscale


 This compound corresponds to the claimed fluoropolyether but differs in the terminal endgroups.  The terminal endgroups shown by Yang in Figure 3 include a hydroxyl group instead of a phenyl group connected to a -CH2- group of the mainchain via and ether linkage as required by the present claims.  
  	Itoh et al. teaches a perfluoropolyether compound for magnetic recording disk lubricant.  The reference teaches perfluoropolyether chains having a similar structure to the perfluoropolyether chains taught by Yang.  The two compounds differ in their terminal endgroups and in their central linking group.  However, Itoh et al. teaches that it is desirable to use terminal groups having the structure C6H5-OCH2CH(OH)CH2O- instead of OH in order to improve alumina resistance of the lubricant (see col. 5, lines 10-31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute an endgroup having the structure C6H5-OCH2CH(OH)CH2O- for the HO-CH2CH(OH)CH2O- endgroups of the compound taught by Yang in Figure 3 in order to provide a lubricant with improved alumina resistance as suggested by Itoh et 

Yang in view of Itoh et al. disclose all of the features of the claimed invention except for terminal phenyl groups having a R group attached thereto that is an alkoxy group. However, Itoh et al. does state that the aromatic(phenyl) group used therein can have substituents (see col. 6, line 65 to col. 7, line 2).
Sagata et al. teaches a perfluoropolyether lubricant compound for magnetic recording media that has phenoxy endgroups and a structure that is similar to the compound taught by Itoh et al.  Sagata discloses attaching an R group to the phenoxy structure wherein R is selected from a group that includes H and alkoxyl groups with 1-4 carbon atoms (see abstract).  The reference teaches that their endgroups allow for resistance to decomposition.  Thus, it would have been obvious to one of ordinary skill in the art to substitute an alkoxyl group such as methoxy (C=1) for the H group in the terminal phenyl group portion of the lubricant suggested by the Itoh et al.  One of ordinary skill in the art would have expected the two to be functionally equivalent for achieving desirable decomposition resistance as per Sagata’s disclosure (see para [0014] of Sagata, for instance).
With regard to claim 3, Yang discloses values of n and m that are greater than or equal to 1 and these variable read on the claimed y values between 1-20.  Formula 3 of Yang is considered to have x values equal to 1. 
With regard to claims 4-5 (i.e., second occurrence of claim 3 and 4 according to original numbering), Yang teaches that the endgroups R1 and R2 can be the same or different (see abstract). 

With regard to new claims 12-15, see descriptions above for claims 3-6.
With regard to new claims 16-17, see Sagata’s disclosure of an alkoxyl group having 1-4 carbon atoms (para [0011]).

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to Yang, Itoh et al. and Sagata et al., as applied above, fail to teach or suggest a fluoropolyether compound as claimed wherein R1 in formula 1 has x=4 and y=z=w=0.

Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive. Applicant argues that the prior art to Yang and Itoh fail to teach or suggest the claimed endgroups wherein the R group on the terminal phenyl group is a C1-10 alkyl or alkoxy group.  
While the Examiner agrees that these references do not disclose a C1-10 alkyl or alkoxy group on a phenyl group, the Itoh reference does state that the phenyl group used therein may have “an appropriate substituent.”  The reference does not specifically name all of the appropriate substituents so one of ordinary skill in the art would have been motivated to look to the related prior art to determine what substituents would have been suitable.  Given the teaching by Sagata of using a terminal –C6H5-R group, wherein R= H or C1-4 alkoxy, on a perfluoropolyether compound to improve decomposition resistance (same purpose as taught by Itoh), it would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the 
Applicant argues that “Itoh merely teaches the broad concept of aromatic functional groups, of which there are more than numerous variations (e.g., thousands, if not millions).”  While Itoh does disclose the broad concept of aromatic endgroups, it also very specifically discloses one of those endgroups being a phenyl group with the additional caveat that appropriate substitutents can be present.  It is true that there may be numerous variations in which substitutents could be suitable but Sagata is applied to show that very specific substituents, including H and C1-C4 alkoxyl groups were known in the art to be useful.  The Examiner believes that a prima facie case of obviousness has been made in view of the aforementioned references and there is no evidence of record to establish Applicant’s assertion that use of an “alkoxybenzyl or alkyl benzyl terminal group provided different (and more desired) properties for a lubricant.”  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 9-1 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785